Broyles, P. J.,
dissenting. ¡ In my opinion the evidence for the plaintiff, beyond showing that his mule was injured by the running of a train of the defendant (and thus raising the statutory presumption of negligence against the defendánt), was without any probative value whatever. The undisputed evidence of the engineer, and the other employees of the defendant, upon the train which struck the mule, completely rebutted this presumption of negligence, and the'recovery for the plaintiff ’ was unauthorized. I think the court erred in overruling the motion for a new trial. Georgia Railroad & Banking Co. v. Wall, 80 Ga. 202 (7 S. E. 639); Atlanta & Charlotte Air-Line Ry. Co. v. Gravitt, 93 Ga. 369 (7) (20 S. E. 550, 36 L. R. A. 553, 44 Am. St. R. 145); Georgia Southern & Florida Railroad Co. v. Sanders, 111 Ga. 128 (36 S. E. 458); Macon & Birmingham Railroad Co. v. Revis, 119 Ga. 332 (46 S. E. 418); Atlantic Coast Line Railroad Co. v. Whitaker, 10 Ga. App. 207 (73 S. E. 34); Atlantic Coast Line Railroad Co. v. Cox, 11 Ga. App. 384 (75 S. E. 268); Whiddon v. Atlantic Coast Line R. Co., 31 Ga. App. 377 (94 S. E. 617).